c h i ef c ou n sel department of the treasury i n t e r n al r e v e n u e s e r v i c e w ashington d c date number info release date uil conex-103103-07 the honorable henry a waxman member u s house of representatives west third street suite los angeles ca attention ------------------ dear congressman waxman this letter is in response to your inquiry dated --------------------------- on behalf of your constituent ----------------------- he contacted you about the effect of sec_409a of the internal_revenue_code the code on his participation in a nonqualified_deferred_compensation_plan that his employer sponsors the congress added sec_409a to the code as part of the american_jobs_creation_act_of_2004 public law stat which generally was effective on date under this legislation unless a nonqualified_deferred_compensation_plan meets certain requirements participants in the plan must include all amounts deferred under the plan in income immediately to the extent such amounts are not subject_to a substantial_risk_of_forfeiture in addition these amounts are subject_to certain additional taxes including an additional tax and a tax based on the interest on the tax underpayment that would have occurred had the amount been includible in income when first deferred or if later when not subject_to a substantial_risk_of_forfeiture sec_409a applies to amounts deferred on or after date or to amounts deferred before date if that plan is materially modified after date the law treats an amount as deferred before date if the employee’s right to the amount was earned and vested before date an employee’s right to an amount is earned and vested before date if as of date the right to the amount was not subject_to a condition requiring that the employee perform further services or any other condition that would constitute a substantial_risk_of_forfeiture these amounts often are referred to as grandfathered amounts one of the requirements of sec_409a is that an amount of deferred_compensation must be payable only upon one or more of the following events a specific date or a fixed schedule a separation_from_service death disability a change in control transaction an unforeseeable_emergency the plan may provide for payments at the earlier or later of a combination of these events for example the earlier of death disability a fixed date such as date or a separation_from_service ------------------wrote that he will not be able to receive a distribution upon a separation_from_service if he elects early retirement but continues to provide services on a per-diem basis on date we issued notice_2005_1 2005_2_cb_274 which provided initial guidance on the application of sec_409a q as-16 and of the notice provide guidance on the identification of the grandfathered amounts discussed above to which sec_409a would not apply as to these amounts the plan generally may continue to operate under the terms in effect before q a-19 of notice_2005_1 provided certain transition relief to help taxpayers comply with the requirements of sec_409a for deferred amounts subject_to sec_409a specifically in areas where we had not yet issued guidance taxpayers during could operate such plans in reasonable good_faith compliance with the terms of the statute we generally extended this reasonable good_faith compliance standard through notice irb q a-19 c of notice_2005_1 provided that during taxpayers could make new elections on when they would be paid amounts deferred under a nonqualified_deferred_compensation_plan without complying with the sec_409a rules governing these changes for example a participant whose payment was scheduled to occur at separation_from_service could make a new election for payment on a specific date or under a fixed schedule we also extended this relief through subject_to certain limitations preamble to the proposed_regulations section xi fed reg date notice_2006_79 irb on date we issued proposed_regulations under sec_409a that taxpayers may rely upon until final regulations become effective among the many topics addressed by the proposed_regulations is the definition of a separation_from_service for purposes of sec_409a the proposed_regulations generally provide that an employee separates from service when the employer and employee reasonably anticipate that the employee will no longer provide significant services we have received comments on the potential effects of this proposed definition on retirement programs where the employee continues to perform services after retirement such as on a part-time or per-diem basis we appreciate --------------------comments and will consider them as we write the final regulations again transition relief may be available if ------------------and his employer wish to take advantage of such relief for example ------------------and his employer may wish to consider whether changing --------------------payment schedule from a payment upon a separation_from_service to a fixed schedule of payments beginning on the earlier of separation_from_service or a fixed date after date may effectively address --------------------concerns see notice in addition the requirements of sec_409a generally would not affect any grandfathered amounts of deferred_compensation under the plan unless the plan is materially modified i hope this information is helpful if you have further questions please call me at -------- ---- --------------or ------------------------ ------------------ of my staff at ----- ------------- sincerely donald l korb chief_counsel
